Citation Nr: 0629768	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  03-35 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date prior to August 22, 2002, 
for the award of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to November 
1962 and from December 1962 to March 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  Thereafter, the veteran's claims 
files were transferred to the RO in Columbia, South Carolina.

In January 2006, the veteran testified at a video conference 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with his 
claims folders.


FINDINGS OF FACT

1.  In May 1981, the RO received the veteran's initial TDIU 
claim, which was denied in a January 1982 rating decision; he 
was furnished notice of the determination and of his 
appellate rights, but did not appeal the determination.

2.  The veteran again submitted a claim for TDIU in February 
1982, which was ultimately denied in a December 1983 Board 
decision; he did not request a reconsideration of the 
determination.

3.  In his claim for increased schedular disability ratings, 
submitted on June 14, 1985, the veteran raised an informal 
claim for TDIU.

4.  There is competent evidence of record that, as of June 
14, 1985, the veteran's service-connected disability 
prevented him from engaging in substantially gainful 
employment.



CONCLUSION OF LAW

Resolving doubt in the veteran's favor, the criteria for an 
effective date of June 14, 1985, and no earlier, for the 
award of TDIU have been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.400, 4.3, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist the Veteran

The Board has considered the veteran's claim with respect to 
VA's duties to notify and assist a claimant.  The Board finds 
that VA letters dated in October 2002, January 2005 and 
November 2005 have fully satisfied VA's duty to notify the 
veteran, and that any defect with respect to the timing of 
the receipt of the notice requirements is harmless error in 
the case.  38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Moreover, given the favorable outcome noted below, no 
conceivable prejudice to the veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  Thus, the additional delay in the adjudication of 
this issue, which would result from a remand solely to allow 
the RO to apply the applicable notification and assistance 
duties, would not be justified.

Analysis

The veteran asserts that his TDIU benefits should be 
effective from 1981, the date he originally filed his claim, 
as he also submitted evidence at that time showing that he 
was unable to work because of his service-connected 
psychiatric disability.

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2006).  An increase in disability 
compensation may be granted from the earliest date on which 
it is factually ascertainable that an increase in disability 
occurred if the claim for an increase is received within one 
year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  Harper v. Brown, 10 Vet. App. 125 (1997).  A 
claim for a TDIU is, in essence, a claim for an increased 
rating and vice versa.  Norris v. West, 12 Vet. App. 413, 420 
(1999).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  VA must look to all 
communications from a claimant that may be interpreted as 
applications or claims, formal and informal, for benefits and 
is required to identify and act on informal claims for 
benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  If VA fails to forward an application form to the 
claimant after receipt of an informal claim, then the date of 
the informal claim must be accepted as the date of claim for 
purposes of determining an effective date.  Servello, 3 Vet. 
App. at 200.

Once a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to a TDIU rating.  Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see also Norris, 
supra; VAOPGCPREC 12-2001.

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§ 4.16(a).  In such an instance, if there is only one such 
disability, it must be rated at 60 percent or more; if there 
are two or more disabilities, at least one disability must be 
rated at 40 percent or more, and sufficient additional 
disability must bring the combined rating to 70 percent or 
more.  Id.  If the applicable percentage standards enunciated 
in 38 C.F.R. § 4.16(a) are not met, an extra-schedular rating 
is for consideration where the veteran is otherwise 
unemployable due to service-connected disability.  38 C.F.R. 
§ 4.16(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).  Reasonable doubt as to the degree of 
service-connected disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

The RO granted service connection for schizophrenia, 
residuals of a left ankle fracture and duodenal ulcer in an 
August 1968 rating decision.  The veteran was assigned a 10 
percent disability rating for each disability.  An August 
1973 rating decision increased the disability rating for the 
veteran's left ankle disability to 20 percent, and a November 
1979 rating decision increased his disability rating for 
schizophrenia to 30 percent, with an overall combined rating 
of 50 percent.  A November 1981 rating decision increased the 
veteran's disability rating for schizophrenia to 70 percent, 
effective from October 26, 1981, the date of his VA 
psychiatric examination.  The veteran's combined schedular 
rating was 80 percent.

The RO received the veteran's initial claim for TDIU in May 
1981, which was denied in a January 1982 rating decision.  
The veteran was notified of the decision and his appellate 
rights; however, he did not appeal the decision.

In February 1982, the veteran submitted a claim construed to 
be a claim for TDIU, which was ultimately denied in a 
December 1983 Board decision; he did not request a 
reconsideration of the determination.

In June 1985, the veteran filed a claim for increased 
disability ratings for his service-connected disabilities, to 
include a claim for a 100 percent schedular rating for his 
psychiatric disability.  He further contended that he was 
forced to stop working because of his service-connected 
psychiatric disability.  A November 1985 rating decision 
denied increased disability ratings for the veteran's 
service-connected disabilities.  The determination did not 
address a claim for a TDIU rating.

On August 22, 2002, the RO received the veteran's formal 
claim for TDIU.  

The RO granted TDIU in the March 2003 rating decision on 
appeal, assigning an effective date of August 22, 2002, the 
date the veteran submitted his claim for TDIU.

Reviewing the evidence of record, and resolving the doubt in 
the veteran's favor, the Board concludes that the record 
supports an earlier effective date than the date currently 
assigned, but not from May 1981.  The veteran did not appeal 
the January 1982 rating decision that denied his initial 
claim for TDIU.  Nor did he allege clear and unmistakable 
error in a December 1983 Board determination denying a later 
claim for TDIU or request a reconsideration of that Board 
decision.  As a result, the 1982 rating action and 1983 Board 
decision are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  
However, the Board construes the veteran's claim for 
increased schedular disability ratings, submitted on June 14, 
1985 as a claim for TDIU, which predates his formal claim, 
submitted on August 22, 2002.  See 38 C.F.R. § 3.155 (2005).  
Therefore, the Board concludes that the 1985 claim for TDIU 
remained open and pending.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.160(c) (2006).  

As noted above, in a claim for increase the earliest date of 
ascertainable increase may be the effective date, if the 
claim is filed within a year of that date.  At the time he 
submitted his claim for increase in June 1985, the veteran 
also submitted a September 1983 private psychiatric 
evaluation for the first time.  This psychiatric evaluation 
indicates that the veteran appeared to be experiencing 
auditory hallucinations at the time of the evaluation, and 
that he complained of nightmares and memory loss, which the 
examiner attributed to a shortened attention span and 
difficulty concentrating.  The examiner found the veteran to 
be delusional, with no insight and poor judgment.  His affect 
was quite flat and inappropriate.  The diagnosis was paranoid 
type schizophrenia and the examiner opined that the veteran 
would not be productively employable except in a very menial 
capacity, if at all, due to his diagnosed schizophrenia.  
Despite a September 1985 VA psychiatric examiner's impression 
that the veteran did not show any features of paranoid 
schizophrenia at the time of the examination and diagnosed 
mixed personality disorder, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
the September 1983 psychiatric evaluation is consistent with 
the later February 2003 VA psychiatric examination report 
which shows similar symptoms from both diagnosed chronic 
schizophrenia and mild post-traumatic stress disorder with a 
Global Assessment of Functioning (GAF) score of 40 indicating 
major impairment in several areas, including work.  The RO 
granted the veteran TDIU compensation as a result of the 2003 
VA psychiatric examination findings.  Thus, the Board finds 
that it was factually ascertainable that the veteran's 
service-connected psychiatric disability rendered him 
unemployable in September 1983.  However, as the September 
1983 evaluation precedes the date his claim was submitted by 
more than a year, the date that the claim was received must 
be the effective date assigned.  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).  Accordingly, the Board finds that the 
evidence supports an effective date of June 14, 1985, and no 
earlier, for the award of TDIU.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3.


ORDER

An effective date of June 14, 1985, and no earlier, for TDIU, 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


